DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action in reply to the “Applicant Arguments/Remarks Made in an Amendment” filed on 05/16/2022. 
Claims 1-3, 5-12, 14-16, 18-20 are pending.
 Claims 4, 13, 17 have been cancelled without traverse in the “Applicant Arguments/Remarks Made in an Amendment” filed 05/16/2022.

Response to Amendment
	The following rejections are withdrawn in consideration of the applicant’s arguments and amendments pertaining to the following claims:
Claim 10 does not maintain rejection under U.S.C. 35 112(a).
Claims 1-3, 12 do not maintain rejection under U.S.C. 35 102(1)(a) in consideration of the amendment to the claim 1.
Claim 13 does not maintain rejection under U.S.C. 35 102(1)(a) due to cancellation by applicant
Claims 4 and 17 do not maintain rejection under U.S.C. 35 103 due to cancellation by applicant

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 has been amended and now recites “the sealant is stronger than adhesiveness between the member and the first wiring member”, however support for this amendment is not in the specification, particularly the statement that the sealant is “stronger”, and thus claim 10 contains subject matter which was not described in the specification and is treated as new matter, and therefore, the claim is rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 12, 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6241340 B1) in view of Ito (US 20170326583 A1).
Regarding Claims 1, 2, 3, 12 Watanabe explicitly discloses an ink-jet recording head (Fig. 1A) comprising of a recording device substrate (1) (Column 6, line 5-6, 60-68).  Said recording device substrate (1) comprises of a plurality of discharge openings (2) (Column 6, lines, 65-67). Electrodes (10) on the recording device substrate (1) connect with the electrode terminals (8) on a flexible film wire substrate (4) to discharge ink (Column 7, line 11-13 and Column 8, lines 23-45). The input terminals of the flexible film wiring substrate (4) are electrically connected to output terminals of a wiring substrate 6 (column 7, lines 13-19). An anisotropic conductive adhesion film 9 connects the gold-plated output terminals 6’of the flexible wiring member 6 with the gold-plated input terminals 4’ of the flexible film wiring substrates (Column 7, lines 30-42). Fig. 1B depicts a joint at which the flexible film wiring substrate (4) is connected to the wiring substrate 6 via the anisotropic conductive adhesion film 9, and further depicts said joint being covered in a sealing agent (11) (Fig. 1B).  Said sealing agent (11) is composed of an epoxy resin which is disclosed as an adhesive (Column 7, lines 60-67 and Column 8, lines 1-7). Wantanabe further discloses that the ink discharge direction (recording paper face) is different from the connection direction of the input pads 5 on the wiring substrate 6, thereby freedom in design of the paper feeding mechanism is increased (Column 7, lines 10-30). 
Watanabe does not explicitly disclose the ink supplying-holding member (18) to comprise of an ink which is an imprint material, however in an analogous art, Ito explicitly discloses a liquid ejection device (4) comprising of a storage bag (8) for storing a liquid (9) for nanoimprinting, a head (3) below said wire (Paragraph 42, Fig. 3A). Fig. 3A depicts a wire connecting a controller (22) to a pressure sensor (18) above said storage bag (8) to control discharge.
Ito further explicitly discloses using a liquid ejection head (such as an inkjet head) for both photo nanoimprinting such that it can store ink or a photocurable composition (Paragraph 5 and 220).

    PNG
    media_image1.png
    329
    504
    media_image1.png
    Greyscale

Fig. 3A disclosed by Ito wherein the wire between the pressure sensor 18 and controller 22 is highlighted. Said wire is located vertically above the storage bag 8. Furthermore the head 3 is vertically below the storage bag 8.
A person of ordinary skill in the art (hereinafter “POSITA”) at the time of the invention would have found it obvious to modify Watanabe in view of Ito such that the ink supplying-holding member (18) comprises of the photocurable composition disclosed by Ito. Said POSTIA would be motivated to do so to use the ink-jet recording head (Fig. 1A) for imprint lithography. This is further evidenced by Ito who describes using an inkjet head filled with the photocurable composition (9).
 Said POSITA at the time of the invention would have further found it obvious to modify Watanabe in view of Ito such that the ink-jet recording head (Fig. 1A) has its discharge controlled by the controller (22) such that said wire disclosed by Ito is connected above the ink supplying-holding member (18) to the controller (22) as evidenced by Ito wherein said wire is depicted in Fig. 3A above the storage bag (8) to control discharge. A POSITA would be motivated to do so to control the discharge of the ink-jet recording head (Fig. 1A). Thus, in discharging a photocurable composition ink-jet recording head (Fig. 1A) to a substrate for imprint lithography the recording device substrate (1) would be oriented below the ink supplying-holding member (18), and said wire would be above said ink supplying-holding member (18) as evidenced by Ito in Fig. 3A.
	Therefore, as to claim 1, Watanabe discloses an ejection material ejecting device (Fig. 1A) comprising: a storage container (18) configured to store an ejection material (photocurable resin), which is an imprint material for imprint processing of transferring a pattern of a mold to the imprint material applied to a substrate; an ejection unit (1) provided below the storage container in a vertical direction in an orientation of the ejection material ejecting device in use (1 would be vertically below 18 during discharge to a substrate), and comprising an ejection opening (2) configured to eject the ejection material (photocurable resin); an electric substrate (a wire connected to a controller to control discharge) configured to control ejection of the ejection material and provided above the storage container in the vertical direction (the wire would be above 18 and connected to a controller); a first wiring member (4) connected to the ejection unit (1) ; a second wiring member (6) connected to the electric substrate (wire connected to a controller); and a joint (Fig. 1B) at which the first wiring member and the second wiring member are joined by an anisotropic conductive material (9), the joint being covered with a sealant (11) resistant to the ejection material.
	Therefore, as to claim 2, Watanabe in view of Ito explicitly discloses, the ejection material ejecting device (Fig. 1A) according to claim 1, wherein the sealant (11) is an adhesive agent (epoxy resin) resistant to the ejection material (photocurable resin)
Therefore, as to claim 3, Watanabe in view of Ito explicitly discloses, the ejection material ejecting device according to claim 2, wherein the adhesive agent is a thermosetting adhesive agent (epoxy resin) having epoxy as a main ingredient.
Therefore, as to claim 12, Watanabe in view of Ito explicitly discloses T]the ejection material ejecting device (1) according to claim 1, wherein the first wiring member (4) comprises a first electrode pad (4’), the second wiring member (6) comprises a second electrode pad (6’), and at the joint (Fig. 1B), the first electrode pad and the second electrode pad are electrically connected to each other by the anisotropic conductive material (9 electrically connects 6’ and 4’).
Regarding claims 5 and 6, Watanabe in view of Ito explicitly disclose all of the limitations of claim 1 however do not explicitly disclose the photocurable resin which is analogous to the ejection material, to have a component which is a radical polymerization compound.
Ito explicitly discloses the nanoimprinting liquid to be the photocurable composition to be comprising of a polymerizable compound wherein said compound reacts with a polymerization factor (radical or the like) generated from a component B, to form a polymer film by a polymerization reaction. Ito further discloses an example of the polymerizable compound is a radical polymerizable compound (Paragraph 71-75).
A POSITA at the time of the invention would have found it prima facie obvious to further modify Watanabe with Ito such that the photocurable composition comprises of a polymerizable compound wherein said compound reacts with a polymerization factor (radical or the like) generated from a component B, in order to form a polymer film.
Therefore, as to claim 5, Watanabe in view of Ito explicitly discloses the ejection material ejecting device (Fig. 1A) according to claim 1, wherein the ejection material (photocurable composition) includes at least a first component that is a polymerization compound (radical polymerization factor generated from a component B).
Therefore, as to claim 6, Watanabe in view of Ito explicitly discloses the ejection material ejecting device (Fig. 1A) according to claim 5, wherein the first component is a radical polymerization compound (radical polymerization factor generated from a component B).
Regarding Claims 14-16, Watanabe explicitly discloses an ink-jet recording head (Fig. 1A) comprising of a recording device substrate (1) (Column 6, line 5-6, 60-68).  Said recording device substrate (1) comprises of a plurality of discharge openings (2) (Column 6, lines, 65-67). Electrodes (10) on the recording device substrate (1) connect with the electrode terminals (8) on a flexible film wire substrate (4) to discharge ink (Column 7, line 11-13 and Column 8, lines 23-45). The input terminals of the flexible film wiring substrate (4) are electrically connected to output terminals of a wiring substrate 6 (column 7, lines 13-19). An anisotropic conductive adhesion film 9 connects the gold-plated output terminals 6’of the flexible wiring member 6 with the gold-plated input terminals 4’ of the flexible film wiring substrates (Column 7, lines 30-42). Fig. 1B depicts a joint at which the flexible film wiring substrate (4) is connected to the wiring substrate 6 via the anisotropic conductive adhesion film 9, and further depicts said joint being covered in a sealing agent (11) (Fig. 1B).  Said sealing agent (11) is composed of an epoxy resin which is disclosed as an adhesive (Column 7, lines 60-67 and Column 8, lines 1-7). Wantanabe further discloses that the ink discharge direction (recording paper face) is different from the connection direction of the input pads 5 on the wiring substrate 6, thereby freedom in design of the paper feeding mechanism is increased (Column 7, lines 10-30). 
Watanabe does not explicitly disclose the ink supplying-holding member (18) to comprise of an ink which is an imprint material, however in an analogous art, Ito explicitly discloses a liquid ejection device (4) comprising of a storage bag (8) for storing a liquid (9) for nanoimprinting, a head (3) below said wire (Paragraph 42, Fig. 3A). Fig. 3A depicts a wire connecting a controller (22) to a pressure sensor (18) above said storage bag (8) to control discharge.
Ito further explicitly discloses using a liquid ejection head (such as an inkjet head) for both photo nanoimprinting such that it can store ink or a photocurable composition (Paragraph 5 and 220).
POSITA at the time of the invention would have found it obvious to modify Watanabe in view of Ito such that the ink supplying-holding member (18) comprises of the photocurable composition disclosed by Ito. Said POSTIA would be motivated to do so to use the ink-jet recording head (Fig. 1A) for imprint lithography. This is further evidenced by Ito who describes using an inkjet head filled with the photocurable composition (9).
 Said POSITA at the time of the invention would have further found it obvious to modify Watanabe in view of Ito such that the ink-jet recording head (Fig. 1A) has its discharge controlled by the controller (22) such that said wire disclosed by Ito is connected above the ink supplying-holding member (18) to the controller (22) as evidenced by Ito wherein said wire is depicted in Fig. 3A above the storage bag (8) to control discharge. A POSITA would be motivated to do so to control the discharge of the ink-jet recording head (Fig. 1A). Thus, in discharging a photocurable composition ink-jet recording head (Fig. 1A) to a substrate for imprint lithography the recording device substrate (1) would be oriented below the ink supplying-holding member (18), and said wire would be above said ink supplying-holding member (18) as evidenced by Ito in Fig. 3A.
Therefore as to claim 14, Watanabe in view of Ito explicitly discloses, An imprint apparatus (imprint apparatus disclosed by Ito in claim 13) comprising an ejection material ejecting device (Fig. 1A), the ejection material ejecting device comprising: a storage container (18) configured to store an ejection material (photocurable resin), which is an imprint material for imprint processing of transferring a pattern of a mold to the imprint material applied to a substrate; an ejection unit (1) provided below the storage container in a vertical direction in an orientation of the ejection material ejecting device in use (Fig. 9 depicts that during operation 1 and 9 are vertically below 18), and comprising an ejection opening  (2) configured to eject the ejection material (photocurable resin); an electric substrate (a wire connected to a controller to control discharge) configured to control ejection of the ejection material and provided above the storage container in the vertical direction (the wire would be above 18 and connected to a controller); a first wiring member (4) connected to the ejection unit (1) ; a second wiring member (6) connected to the electric substrate (wire connected to a controller); and a joint (Fig. 1B) at which the first wiring member and the second wiring member are joined by an anisotropic conductive material (9), the joint being covered with a sealant (11) resistant to the ejection material.

Therefore, as to claim 15, Watanabe modified by Ito discloses, the ejection material ejecting device (Fig. 1A) according to claim 14, wherein the sealant (11) is an adhesive agent resistant to the ejection material
Therefore, as to claim 16, Watanabe discloses modified by Ito, discloses the ejection material ejecting device according to claim 15, wherein the adhesive agent is a thermosetting adhesive agent (9) having epoxy as a main ingredient.
Regarding claims 18 and 19, Watanabe in view of Ito explicitly disclose all of the limitations of claim 14 however do not explicitly disclose the photocurable resin which is analogous to the ejection material, to have a component which is a radical polymerization compound.
Ito explicitly discloses the nanoimprinting liquid to be the photocurable composition to be comprising of a polymerizable compound wherein said compound reacts with a polymerization factor (radical or the like) generated from a component B, to form a polymer film by a polymerization reaction. Ito further discloses an example of the polymerizable compound is a radical polymerizable compound (Paragraph 71-75).
A POSITA at the time of the invention would have found it prima facie obvious to further modify Watanabe with Ito such that the photocurable composition comprises of a polymerizable compound wherein said compound reacts with a polymerization factor (radical or the like) generated from a component B, in order to form a polymer film.
Therefore, as to claim 18, Watanabe in view of Ito explicitly discloses the ejection material ejecting device (Fig. 1A) according to claim 14, wherein the ejection material (photocurable composition) includes at least a first component that is a polymerization compound (radical polymerization factor generated from a component B).
Therefore, as to claim 19, Watanabe in view of Ito explicitly discloses the ejection material ejecting device (Fig. 1A) according to claim 14, wherein the first component is a radical polymerization compound (radical polymerization factor generated from a component B).


Claim 7-10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6241340 B1) in view of Ito (US 20170326583 A1) as applied to claims 1 and 14, and in further view of Matsukawa (US 20110243580 A1),  NPL “Fluoroplastics, Volume 1 - Non-Melt Processible Fluoropolymers - The Definitive User's Guide and Data Book (2nd Edition)” hereon referred to as “Fluoroplastics NPL”, NPL “52nd AIA A/SAE/ASEE Joint Propulsion Conference, Salt Lake City, UT, July 25‐27, 2016” hereon referred to as “Silicon NPL” and NPL “Fibre Briefing: Polyester”.
Regarding claims 7-10, Watanabe in view of Ito explicitly discloses all of the limitations of claim 1 such as the sealant (11), the flexible film wiring substrate (4), and wiring substrate (6) and joint (Fig. 1B).
Watanabe in view of Ito does not disclose the seal being covered with a more ridged member composed of stainless steel or plastic via an adhesive bond, wherein said bond is stronger than a bond formed between the member and the substrates; the substrates being the flexible film wiring substrate (4), and wiring substrate (6). 
Matsukawa discloses the use of a toner seal constituted by multiple layers including a polyester layer (layer for maintaining the strength), an aluminum layer, a polyester layer, and a sealant layer (layer for attachment to the container) from the surface layer in this order (Paragraph 33).  
POSITA at the time of the invention would have found it obvious to modify the sealant, to be coupled with a polyester layer as disclosed by Matsukawa in order to maintain the strength. As the polyester layer would be directly bonded to the sealant and not the substrates (6 & 4), the adhesion between the polyester layer and sealant would be stronger than the adhesion between the polyester layer and the substrates (6 & 4), as said substrates are not directly bonded to the polyester layer.
The rigidity of the sealant and the toner seal is not disclosed by Watanabe nor Matsukawa respectively, however Watanabe does disclose the sealant to be silicone which has a Young’s Modulus of 50 MPa (Silicone NPL) & Matsukawa discloses a component layer of the toner seal to be polyester which has a Young’s Modulus of 2758 MPa (Fluoroplastics NPL). The higher Young’s modulus of polyester demonstrates more rigidity in the polyester layer of the polyester layer. 
The resistance of the polyester layer to the ejection material is not disclosed by Watanabe nor Matsukawa however the NPL Fibre Briefing: Polyester discloses that as an oil-based plastic, polyester does not biodegrade like natural fibers, it stays in landfills for several decades at least and potentially for hundreds of years. This supports that the Polyester Layer would be resistant to an ejection fluid (Fibre Briefing: Polyester, Pg. 1, Paragraph 5).
Therefore, in addressing claims 7-10, Watanabe in view of Ito and Matsukawa explicitly disclose that at the joint in which the sealant is present it would be covered by an additional member which is comprised of a more ridged polyester layer (polyester being a form plastic) that is resistant to the ejection fluid. The member covers said joint via an adhesive bond wherein said bond is stronger than a bond between the member and the substrates (4 & 6) because they are not directly bonded to said member.
Regarding Claim 20, Watanabe in view of ito explicitly discloses all of the limitations of claim 14 such as the sealant (11), the flexible film wiring substrate (4), and wiring substrate (6) and joint (Fig. 1B).
Watanabe modified by Ito does not explicitly disclose the sealant being further covered by a member resistant to the ejection material. 
Matsukawa discloses the use of a toner seal constituted by multiple layers including a polyester layer (layer for maintaining the strength), an aluminum layer, a polyester layer, and a sealant layer (layer for attachment to the container) from the surface layer in this order (Paragraph 33).  
POSITA at the time of the invention would have found it obvious to further modify the combination of Watanabe & Ito such that the sealant, to be coupled with a polyester layer as disclosed by Matsukawa. POSITA would be motivated to do so at the time of the invention in order to maintain the strength. 
The resistance of the polyester layer to the ejection material is not disclosed by the combination of Watanabe, Ito & Matsukawa however the NPL Fibre Briefing: Polyester discloses that as an oil-based plastic, polyester does not biodegrade like natural fibers, it stays in landfills for several decades at least and potentially for hundreds of years. This supports that the Polyester Layer would be resistant to an ejection fluid (Fibre Briefing: Polyester, Pg. 1, Paragraph 5).
Therefore, as to claim 20 Watanabe modified by Ito & Matsukawa discloses the nanoimprint apparatus, wherein at the joint (Fig. 1B), the sealant (11) is further covered with a member (polyester layer) resistant to the ejection material.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6241340 B1) in view of Ito (US 20170326583) as applied to claim 1, and in further view of NPL “Silicone – Wikipedia” and NPL “Cable Definition”.
Regarding claim 11, Watanabe in view of Ito explicitly discloses all of the limitations of claim 1, wherein the input terminals of the flexible film wiring substrate (4) are electrically connected to output terminals of a wiring substrate 6 (column 7, lines 13-19), wherein the connection is covered by the sealant (11) (Column 10 lines 20-30). Furthermore, as applied to claim 1, the flexible wiring substrate (4) and wiring substrate (6) are synonymous with the first and second wiring substrates respectably.
Watanabe in view of Ito does not explicitly disclose flexible film wiring substrate (4), and wiring substrate (6) to be flexible cables. However, while silicone can act as an effective insulator (NPL Silicone – Wikipedia, Paragraph: Physical and Atomic) thus making the insulated portions of the flexible wiring substrate and wiring substrate covered by silicone resin a cable, wherein a cable is defined as an insulated electrical conductor, often in strands, or a combination of electrical conductors insulated from one another (NPL Cable Definition).
As Watanabe teaches the use of a cable through the insulated portions of the flexible wiring substrate and wiring substrate (hereon referred to as insulated portions), a POSITA at the time of the invention would have found it prima facie obvious to use cables instead of the insulated portions as they are by definition the same thing. POSITA would be motivated to in order to prevent finger touching of the electrically connected insulated portions.

Response to Arguments
Applicant’s arguments, see page 5-6, filed 05/16/2022, with respect to claims 1-3, 12 rejected under 35 U.S.C. 102(a)(1), and claim 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-3, 12 rejected under 35 U.S.C. 102(a)(1) has been withdrawn.

Said Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive when pertaining to the rejection of claims 5-6, 14-16 and 18-20 under 35 U.S.C. 103.
The applicant argues on page 6-8, that Watanabe does not teach an imprint apparatus with an ejection unit for imprint material and is related to a recording head of an ink-jet recording apparatus. Ito teaches a liquid ejection head (such as an inkjet head) can be used for photo nanoimprinting such that it can a photocurable composition (Ito, Paragraph 5 and 220). 
The applicant further argues on page 6-8, that Watanabe does not disclose/suggest the positional relationship between the electric substrate and storage container, such that the storage container is vertically above the ejection unit and below the electric substrate however Ito cures the deficiencies of Watanabe wherein Ito teaches a wire synonymous with the electric substrate above a storage bag (8) wherein said wire is connected to a controller (22) and pressure sensor (18) to control discharge (Ito, Paragraph 142-146, Fig. 3A and 3B). The wire is synonymous with the electric substrate, and Watanabe in view of Ito is modified such that said wire is located above the ink supplying-holding member (18) disclosed by Watanabe. Furthermore, in being used for imprinting it would be obvious that the recording device substrate (1) depicted in Fig. 1A by Watanabe which comprises of a plurality of discharge openings (2), would be oriented such that the ink supplying-holding member (18) would be above the recording device substrate (1). 
Thus, the rejection of claims 5-6, 14-16 and 18-20 under 35 U.S.C. 103 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754